UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2634



JANICE L. NORMAN,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COLLEGE; BOARD OF TRUSTEES; AF-
FIRMATIVE ACTION OFFICE; FRANCIS COATES; DOC-
TOR GOLDENBERG; BRIANNE FRIEL; WOMEN’S STUDIES
PROGRAM; WOMEN’S STUDIES SCHOLARSHIP COMMIT-
TEE, Division of English Department; GEORGE
JEFFERSON, at Montgomery College; DISABILITY
SUPPORT SERVICES; FINANCIAL AID OFFICE; JOAN
GOUGH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-2520-DKC)


Submitted:   December 17, 1998             Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janice L. Norman, Appellant Pro Se. Charles Wellington Thompson,
Jr., County Attorney, Joanne Robertson, COUNTY ATTORNEY’s OFFICE,
Rockville, Maryland; Darrell Robert VanDeusen, Clifford Bernard
Geiger, KOLLMAN & SHEEHAN, Baltimore, Maryland; Joan Bossman
Gordon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Janice L. Norman appeals the district court’s order dismissing

without    prejudice   his   complaint   alleging   a   violation   of   the

Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213

(West 1995).   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994).         Because Norman may be able to

save this action by amending her complaint, the district court’s

order is not an appealable final order.       See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993) (a

dismissal without prejudice is not reviewable unless the reasons

stated for the dismissal clearly disclose that no amendment to the

complaint could cure its defects). We therefore dismiss the appeal

without prejudice.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                                DISMISSED




                                    2